                                      Case 21-17608-AJC                   Doc 6      Filed 08/02/21   Page 1 of 2


                                                               United States Bankruptcy Court
                                                                     Southern District of Florida
 In re      Alexis Cruzata                                                                             Case No.
                                                                                  Debtor(s)            Chapter    7

                                                    DECLARATION REGARDING PAYMENT ADVICES

Debtor:

            Copies of all payment advices, pay stubs or other evidence of payment received by the debtor from any employer within 60
            days prior to the filing of the bankruptcy petition are attached. (Note: If you worked some, but not all of the 60 days prior,
            attach copies of any and all received and provide explanation that you didn't work the full 60 days.
             )

            Copies of all payment advices are not attached because the debtor had no income from any employer during the 60 days
            prior to filing the bankruptcy petition.

            Copies of all payment advices are not attached because the debtor:
                    receives disability payments
                    is unemployed and does not receive unemployment compensation
                    receives Social Security payments
                    receives a pension
                    does not work outside the home
                    is self employed and does not receive payment advices

            None of the statements above apply, however, the debtor is unable to timely provide some or all copies of payment advices or
            other evidence of payment received
            Explain:

Joint Debtor (if applicable):

            Copies of payment advices, pay stubs or other evidence of payment received by the joint debtor from any employer within 60
            days prior to the filing of the bankruptcy petition are attached. (Note: If you worked some, but not all of the 60 days prior,
            attach copies of any and all received and provide explanation that you didn't work the full 60 days.
                      )

            Copies of payment advices are not attached because the joint debtor had no income from any employer during the 60 days
            prior to filing the bankruptcy petition.

            Copies of payment advices are not attached because the joint debtor:
                    receives disability payments
                    is unemployed and does not receive unemployment compensation
                    receives Social Security payments
                    receives a pension
                    does not work outside the home
                    is self employed and does not receive payment advices

            None of the statements above apply, however, the joint debtor is unable to timely provide some or all copies of payment
            advices or other evidence of payment received
            Explain:




LF-10 (rev. 12/01/09)                                                         Page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                                      Case 21-17608-AJC              Doc 6   Filed 08/02/21    Page 2 of 2

NOTE: When submitting copies of evidence of payment such as pay stubs or payment advices, it is your responsibility to redact
(blackout) any social security numbers, names of minor children, dates of birth or financial account numbers before attaching for
filing with the court. See Local Rule 5005-1(A)(2).

 /s/ Alexis Cruzata                                                                    Date:    August 2, 2021
 Alexis Cruzata
 Signature of Attorney or Debtor




LF-10 (rev. 12/01/09)                                                  Page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                 Best Case Bankruptcy
